Title: From Thomas Jefferson to John Barnes, 25 February 1795
From: Jefferson, Thomas
To: Barnes, John



Sir
Monticello Feb. 25. 1795

As attorney in fact for Mr. William Short one of the ministers in Europe for the US. I inclose you two 6. per cent certificates of his amounting to three thousand eight hundred ninety three dollars eighty nine cents, to be sold to the best advantage you can for his account, as also to receive three hundred and ninety dollars sixty two cents due on his stock of different descriptions, (including these two certificates) due at the Treasury of the US. the 1st. day of April next, the said interest  and the proceeds of the sale of the said certificates to be applied to the paiment of any bills Mr. Robert Pollard of Richmond may draw on you not exceeding in the whole three thousand six hundred dollars payable on the said 1st. day of April next, and the balance which may remain in your hands after their paiment, to be reserved subject to my order or that of Mr. Short. I pray you to use your best endeavors to obtain the highest price you can for the said certificates, for which purpose I have left you time for their disposal till the 1st. of April, counting that you will receive the present within ten days or a fortnight from it’s date. I am Sir Your very humble servt

Th: Jefferson

